Citation Nr: 1241953	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-26 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to September 22, 2011, and in excess of 40 percent as of September 22, 2011, for degenerative disc and facet disease of the lumbar spine (hereinafter a low back disability).

2.  Entitlement to a rating in excess of 20 percent for instability of the right knee.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to service connection for a disability of the left leg, to include as secondary to the service-connected low back and right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to December 1957, and from March 1959 to April 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  These claims are under the jurisdiction of the RO in Louisville, Kentucky.  

In his July 2009 substantive appeal (VA Form 9), the Veteran requested to testify at a hearing before the Board.  However, he subsequently withdrew his hearing request in August 2009.  Therefore, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(e) (2012).

The Board remanded these claims in August 2011 for further development.  That development has been completed and they now return for appellate review.  

During the pendency of this appeal, a rating of 40 percent for the Veteran's low back disability effective from September 22, 2011 was granted in an August 2012 rating decision.  Because this increased rating does not represent a grant of the maximum benefits allowable, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

A claim of service connection for a right leg disability was also on appeal before the Board and was remanded in August 2011 for further development.  Subsequently, the agency of original jurisdiction (AOJ) granted service connection for radiculopathy of the right lower extremity associated with the Veteran's service-connected low back disability in the August 2012 rating decision.  The Veteran has not submitted a notice of disagreement (NOD) with respect to this decision.  Therefore, this claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156,1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's low back disability is manifested by chronic pain, and painful and limited motion, with forward flexion to 50 degrees prior to September 22, 2011, and to 25 degrees as of September 22, 2011; it is not manifested by ankylosis or incapacitating episodes. 

2. The Veteran's right knee instability is manifested by moderate impairment.

3. The Veteran's degenerative joint disease of the right knee is manifested by painful motion with flexion limited to 80 degrees and normal extension. 

4. The competent evidence does not establish a disability of the left leg during the pendency of this claim. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent prior to September 22, 2011, and in excess of 40 percent as of September 22, 2011, for a low back disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2012).

2. The criteria for a rating in excess of 20 percent for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Code (DC) 5257.

3. The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes (DC's) 5003, 5010, 5260, 5261 (2012); VAOPGCPREC 9-98; VAOPGCPREC 23-97.

4. A left leg disability was not caused or aggravated by service-connected disabilities of the right knee or low back, or incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

With regard to the Veteran's service connection claim for a left leg disability, the Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006) that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a June 2008 letter notified the Veteran of all five elements of service connection, including the degree of disability and the effective date, and also notified him of the elements of service connection on a secondary basis.  Further, the letter informed the Veteran of the types of evidence that could be submitted in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Thus, the Board concludes that the duty to notify has been satisfied with respect to this claim. 

With regard to the Veteran's increased rating claims, the Court has held that in order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, the Veteran was sent an April 2008 letter which satisfied all the above notice requirements.  Further, a letter sent to the Veteran in January 2009 satisfied all notice requirements under the VCAA and also included diagnostic codes potentially applicable to the present claims, followed by readjudication of these claims in a June 2009 statement of the case (SOC).  However, such specific notice is no longer required.  In this regard, during the pendency of this appeal, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran of the rating criteria applicable to his claim or to inform him that he may submit evidence of the effect of his disability on daily life.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, the Board finds that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2012).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  In this regard, in accordance with the Board's August 2011 remand directive, VA treatment records dating from May 2009 to the present have been obtained and associated with the file.  Private treatment records identified by the Veteran have also been obtained, to the extent possible. Therefore, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's August 2011 remand directives, VA examinations of the spine and right knee were performed in September 2011, and a VA neurological examination was performed in October 2011.  The Board finds that the examination report is adequate for decision-making purposes, as the examiner reviewed the claims file and relevant medical history, examined the Veteran and recorded all pertinent clinical findings, and described the Veteran's disabilities and resulting functional impairment in sufficient detail to enable the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  The Board notes that VA examinations of the Veteran's spine and right knee were also performed in May 2008. 

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his low back or right knee disability since he was last examined by VA.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that there has been substantial compliance with its August 2011 remand directives, as the Veteran's recent VA treatment records were obtained and appropriate VA examinations performed in September 2011, as discussed above, followed by readjudication of these claims by the AOJ in an August 2012 supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

A. Low Back Disability 

The Veteran's low back disability has been rated as 20 percent disabling prior to September 22, 2011, and as 40 percent disabling as of September 22, 2011.  For the following reasons, the Board finds that higher ratings are not warranted for the period on appeal. 

The Veteran's low back disability has been evaluated under DC 5243, which pertains to intervertebral disc syndrome.  See 38 C.F.R. § 4.71a.  Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2012).  Id.  

The rating schedule provides for the evaluation of all spine disabilities under the General Rating Formula unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243), which will be discussed below.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of the Veteran's low back disability under the latter formula is discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Turning to the evidence of record, the May 2008 VA examination report reflects that the Veteran had low back pain radiating through the right hip and down the back of the leg to mid calf.  He described it as a "constant aching."  He took prescribed pain medication.  He also reported fatigue, decreased motion, stiffness, weakness, and spasms of the low back.  He reported severe flare-ups every two to three weeks which lasted one to two days.  At these times, the Veteran would "just limp around and do what [he could] do."  He used a cane for walking and stated that he was unable to walk more than a few yards.  On examination, the Veteran walked with an antalgic gait.  Lumbar flattening and scoliosis were observed, as well as localized tenderness.  There was no ankylosis of the spine.  No spasms, atrophy, or guarding of the spine was noted.  The examiner found that the Veteran did not have muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  On range of motion testing, flexion of the spine was to 70 degrees and extension to 20 degrees.  Left lateral flexion was to 25 degrees, right lateral flexion was to 20 degrees, and left and right lateral rotation were to 20 degrees.  There was objective evidence of pain on active range of motion.  After repetitive motion, flexion of the spine was reduced to 50 degrees and left lateral flexion was reduced to 20 degrees.  The other ranges of motion remained the same.  The most important factor in the additional limitations was pain.  An x-ray study revealed mild spondylosis.  In terms of the Veteran's occupation, he was employed part time as a security guard.  He denied any time lost from work in the last year.  The examiner found that the Veteran's low back disability had significant effects on the Veteran's occupation due to decreased mobility and problems with lifting and carrying.  In terms of daily activities, the Veteran's low back disability prevented him from playing sports, and had a moderate effect on traveling, recreation, chores, shopping, and exercise. 

A September 2008 VA treatment record shows that the Veteran was prescribed narcotics for chronic pain. 

At the September 2011 VA examination, the Veteran reported continuous low back pain radiating to the right buttock and down the back of the leg to the bottom of the foot.  The pain woke him up at night from time to time.  He took a prescription narcotic which eased the pain.  The pain interfered with lifting and bending, but he could lift about 40 pounds from ground level.  He denied any flare-ups impacting the functioning of his spine.  On range of motion testing, forward flexion was to 25 degrees, with pain throughout the range of motion.  Extension was to 5 degrees with pain throughout the range of motion.  Bilateral flexion was to 15 degrees in both directions, and bilateral rotation was to 30 degrees in both directions, with pain throughout the ranges of motion.  After repetitive testing, there was no additional limitation of motion.  The examiner found that functional impairment of the low back was due to limited motion, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The examiner also observed localized tenderness and muscle spasms, but found that they were not severe enough to result in an abnormal gait or abnormal spinal contour.  The examiner also conducted a neurological examination.  Apart from radiculopathy of the right lower extremity associated with involvement of the sciatic nerve, no other neurologic abnormalities were noted.  The left lower extremity was found to be normal.  The examiner indicated that the Veteran did not have a history of incapacitating episodes due to intervertebral disc syndrome in the last twelve months.  The Veteran reported using a cane on occasion.  The examiner found that the Veteran's back disability impacted his ability to work due to difficulties with bending, lifting, and carrying. 

Based on the foregoing evidence, the Board finds that the criteria for higher ratings under the General Rating Formula are not met.  With regard to ranges of motion of the spine, prior to September 22, 2011, the Veteran's forward flexion of the spine was to 50 degrees after repetitive testing, as shown in the May 2008 VA examination report.  Thus, as there is no evidence prior to September 22, 2011 showing forward flexion limited to 30 degrees or less, a rating in excess of 20 percent based on limited motion is not warranted under the General Rating Formula for this time period. There is no evidence of ankylosis as of September 22, 2011; thus, a higher rating is not for application. 

The Board notes that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.   The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes pertaining to limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

With regard to the period of time prior to September 22, 2011, the May 2008 VA examination report shows that the Veteran's ranges of motion of the spine did not meet the criteria for a 40 percent rating under the General Rating Formula even after repetitive testing.  The Board has also considered the Veteran's reports of chronic pain, intermittent flare-ups, and difficulties bending, lifting, standing, and walking.   Thus, the Veteran's symptoms and functional impairment are expected concomitants of the criteria upon which the 20 percent rating has been assigned, and as such do not warrant a higher rating.  While the Veteran may experience occasional flare-ups, the evidence does not show that his overall level of disability prior to September 22, 2011 was worse than the 20 percent evaluation already assigned.  Accordingly, the Board finds that there is no additional disability due to pain, weakness, fatigability, or incoordination beyond the 20 percent evaluation already assigned. 

The only other basis upon which higher ratings may be assigned under the General Rating Formula is the presence of ankylosis.  See 38 C.F.R. § 4.71a.  In this case, as there is no evidence of favorable or unfavorable ankylosis of the spine during the pendency of this claim, a rating in excess of 20 percent prior to September 22, 2011, and in excess of 40 percent as of September 22, 2011 may not be assigned based on this criteria.  As the 40 percent evaluation is the maximum for limitation of motion without ankylosis, further DeLuca consideration is not warranted. See Johnston v. Brown, 10 Vet. App. 80, 85   (1997).

The General Rating Formula also provides that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  As discussed above, the September 2011 VA examination report shows that the Veteran has radiculopathy of the right lower extremity due to sciatic nerve involvement associated with his low back disability.  Service connection for radiculopathy of the right lower extremity was established in the August 2012 rating decision and a 20 percent rating was assigned.  The Veteran has not appealed this evaluation.  As such, the evaluation of radiculopathy of the right lower extremity is not before the Board.  No other associated neurologic abnormalities have been identified, including with regard to the left lower extremity, as will be discussed in more detail below.  Thus, further consideration of associated neurologic abnormalities is not warranted. 

The Board has also considered whether a higher rating may be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.  Under this formula, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See id.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

Here, the Veteran has not stated, and there is no evidence showing that he has suffered from incapacitating episodes requiring bed rest prescribed by a physician during the pendency of this claim.  Accordingly, a higher rating is not warranted under DC 5243 based on incapacitating episodes. 

The Board has also considered other potentially applicable diagnostic codes.  In this regard, the Veteran has been diagnosed with arthritis of the lumbar spine.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

Here, as ratings of 20 percent and 40 percent have already been assigned based on limitation of motion of the lumbar spine, a higher rating is not available under DC 5003.  See id.

The Board has considered the Veteran's competent and credible lay statements describing the symptoms and functional impairment associated with his low back disability.  However, for the reasons discussed above, the Board finds that the competent evidence of record, including the Veteran's lay statements, does not show that the legal criteria for higher ratings have been met.  

In sum, the Board finds that a rating in excess of 20 percent prior to September 22, 2011, and in excess of 40 percent as of September 22, 2011 is not warranted during the pendency of this claim.  As such, further staging is not warranted during the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2012).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  

In this case, although the VA examination reports reflect that the Veteran's low back disability has significant effects on the Veteran's ability to work, the Veteran has not stated and there is no evidence indicating that his low back disability is sufficiently incapacitating as to prevent him from engaging in substantially gainful employment without regard to other factors.  Indeed, the May 2008 VA examination report reflects that the Veteran worked part time.  As such, consideration of entitlement to TDIU is not warranted.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown above, the Veteran's low back disability is manifested by chronic pain, limited and painful motion, spasms, and guarding, all of which is addressed by the General Rating Formula under 38 C.F.R. § 4.71a, and sections 4.40 and 4.45 of the regulations.  Accordingly, a comparison of the Veteran's disability with the schedular criteria shows that it does not present such an exceptional or unusual disability picture as to render the schedular criteria inadequate for evaluating this disability.  See Thun, 22 Vet. App. at 114.  As such, in the absence of this threshold finding, there is no need to go on to the second step of the inquiry and consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, the Board finds that such related factors have not been shown.  Therefore referral for extraschedular consideration is not warranted.  See id.

In conclusion, the Board finds that the preponderance of the evidence weighs against assignment of a rating in excess of 20 percent prior to September 22, 2011, and in excess of 40 percent as of September 22, 2011 for the Veteran's low back disability.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to higher ratings is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

B. Right Knee

The Veteran claims entitlement to a rating in excess of 20 percent for instability of the right knee, and in excess of 10 percent for degenerative joint disease of the right knee.  For the following reasons, the Board finds that increased ratings are not warranted.

The Veteran's instability of the right knee has been evaluated under DC 5257, which pertains to recurrent subluxation or lateral instability of the right knee.  See 38 C.F.R. § 4.71a.  Under DC 5257, a 10 percent rating is assigned for slight impairment of the knee, a 20 percent rating is assigned for moderate impairment of the knee, and a 30 percent rating is assigned for severe impairment of the knee.  See id.  

Turning to the evidence of record, the May 2008 VA examination report reflects that the Veteran reported symptoms of right knee pain, giving way, instability, and stiffness.  He reported severe flare-ups every one to two months which lasted three to seven days.  During a flare-up, the Veteran would "just limp around and do what [he could] do."  He stated that he could not stand more than few minutes or walk more than a few yards.  He used a right knee brace on occasion.  On examination, he walked with an antalgic gait.  Crepitus was observed, but no instability or meniscus abnormality.  Right knee flexion was from 0 to 140 degrees.  Right knee extension was to 0 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations.  There was no ankylosis of the knee. An x-ray study showed mild osteoarthritis.  The examiner found that the Veteran's right knee disability had significant effects on his occupation due to decreased mobility and pain.  In terms of daily activities, it prevented him from playing sports and had moderate effects on his ability to do chores, go shopping, exercise, and engage in recreation.  

A January 2009 statement by the Veteran's wife reflects that the Veteran had to take an early retirement due to his right knee disability and a job which paid much less in which he could sit 75 to 80 percent of the time.  She also stated that the Veteran would fall at times due to his right knee giving way.  

At the September 2011 VA examination, the Veteran stated that his right knee would give out on occasion.  He denied flare-ups of symptoms.  On range of motion testing, flexion of the right knee was to 80 degrees, with pain beginning at 0 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  There was no additional limitation of range of motion after repetitive testing.  The examiner indicated that functional loss of the right knee included less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was also tenderness to palpation of the knee.  Muscle strength testing was normal.  Joint stability testing was also normal, and the examiner found no evidence of recurrent subluxation or dislocation.  The Veteran did not have a history of meniscus problems.  The examiner found that the Veteran's right knee disability impacted his ability to work due to difficulty in occupations requiring walking distances and climbing. 

Based on the foregoing evidence, the Board finds that a rating in excess of 20 percent under DC 5257 for recurrent subluxation or lateral instability of the knee is not warranted.  Both the May 2008 and September 2011 VA examinations show that there were no objective findings of instability of the knee joint or subluxation of the knee.  While the Board acknowledges the statements of the Veteran and his wife indicating that his right knee occasionally gives way and that he wears a knee brace, the Board finds that this does not amount to more than moderate impairment of the right knee in the absence of any objective findings of right knee subluxation or instability.  Thus, the criteria for a 30 percent rating under DC 5257, which require severe impairment, have not been met. 

A separate rating of 10 percent has also been assigned for arthritis of the right knee with limited motion under DC 5010, which provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a; see also VAOPGCPREC 9-98; VAOPGCPREC 23-97.

As discussed above, DC 5003 provides that arthritis of a joint is to be evaluated under the diagnostic codes pertaining to limited motion applicable to the specific joint involved.  38 C.F.R. § 4.71a.  If not compensable under such diagnostic codes, then a 10 percent rating is to be assigned based on limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of Diagnostic Code 5003, the Court has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.  The Board notes that with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

The Board also notes that in the recent case of Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court clarified its holding in Lichtenfels, explaining that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that although painful motion is entitled to a minimum 10 percent rating under Lichtenfels and DC 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43. 

The diagnostic codes pertaining to range of motion of the knee are DC 5260 (flexion of the knee) and DC 5261 (extension of the knee).  See 38 C.F.R. § 4.71(a)  (2012).  Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  See id.

Under DC 5261, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See id.  

Importantly, separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  See id., Plate II.  

Here, the Veteran's range of motion of the right knee was shown to be normal in the May 2008 VA examination report, even after repetitive testing, with extension to 0 degrees and flexion to 140 degrees.  See id.  The September 2011 VA examination report shows right knee flexion limited to 80 degrees, including after repetitive testing, which still well exceeds the 60 degrees required for a noncompensable rating under DC 5260.  See 38 C.F.R. § 4.71a.  Extension of the right knee was again to 0 degrees at the September 2011 VA examination, including after repetitive testing, and thus did not meet the criteria for a compensable rating under DC 5261.  Indeed, extension to 0 degrees is considered normal for VA purposes, as shown in Plate II.  See 38 C.F.R. § 4.71a.  While the September 2011 VA examination report indicates that the Veteran had pain beginning at 0 degrees with regard to flexion of the knee, the fact that his flexion was not limited to less than 80 degrees even after repetitive testing shows that such pain did not constitute functional loss beyond the limitation to 80 degrees.  See Mitchell, 25 Vet. App. at 42-43 (holding that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss").  See id. at 43.  The fact that pain was present at an earlier point during the range of motion testing does not by itself warrant a higher rating in the absence of any effects on actual functioning of the knee.  See id.

Accordingly, a rating in excess of 10 percent based on limitation of the knee is not warranted under DC's 5260 or 5261. 

The Board has also considered whether a higher rating may be assigned under the DeLuca criteria, which were discussed above.  See 38 C.F.R. §§ 4.40, 4.45; see also See DeLuca, 8 Vet. App. at 206-07.  In this case, because the Veteran did not have additional functional impairment following repetitive range of motion exercises, the evidence does not show that a rating in excess of 10 percent is warranted based on pain, weakness, fatigability or incoordination and associated functional limitations such as difficulties with standing and walking.  Rather, the 10 percent rating currently assigned already takes into account such symptoms and functional limitations.  The Board also finds that while the Veteran reported intermittent severe flare-ups at the May 2008 VA examination, which occurred every one to two months and lasted three to seven days, the evidence of record, including the Veteran's statements, does not show that the overall disability level of the right knee is worse than the 10 percent rating already assigned, notwithstanding the fact that he has had intermittent flare-ups of symptoms.  Further supporting this finding is the fact that the Veteran has not reported lost days of work due to flare-ups of symptoms.  Accordingly, a rating in excess of 10 percent is not warranted under the DeLuca criteria. 

The Board has also considered the applicability of other diagnostic codes pertaining to disabilities of the knee.  As there is no evidence of ankylosis of the knee, impairment of the meniscus, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim, DC's 5256, 5258, 5259, 5262, and 5263, which pertain to these conditions, do not apply.  See 38 C.F.R. § 4.71a. 

The Board acknowledges the statements by the Veteran and his wife describing his right knee pain and functional impairment.  However, the Board finds that the competent and credible evidence of record, including the lay statements by the Veteran and his spouse, do not show that the legal criteria for ratings in excess of 20 percent for instability of the knee and in excess of 10 percent for arthritis of the knee have been met, for the reasons discussed above. 

As there is no evidence showing that the Veteran is entitled to a rating in excess of 20 percent for instability of the right knee, or in excess of 10 percent for arthritis of the right knee during the pendency of this claim, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

With regard to the issue of entitlement to TDIU, the evidence shows that the Veteran works at least part time, as shown in the May 2008 VA examination report and in the January 2009 statement by the Veteran's wife.  Accordingly, the issue of entitlement to TDIU is not raised by the evidence of record.  See 38 C.F.R. §§ 3.340, 4.16; Rice, 22 Vet. App. at 453. 

Finally, the Board has considered whether to refer this case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  The criteria for extraschedular consideration are discussed above in connection with the evaluation of the Veteran's low back disability.  As discussed above, the Veteran's right knee disability is manifested by chronic pain, limited and painful motion, instability, and weakness, all of which is addressed by DC's 5003, 5257, 5260, 5261, and sections 4.40, 4.45, and 4.59 of the regulations.  Accordingly, a comparison of the Veteran's right knee disability with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render the schedular criteria inadequate for evaluating this disability.  See Thun, 22 Vet. App. at 114.  As such, there is no need to consider whether there are related factors such as frequent periods of hospitalization or marked interference with employment.  See id.  Moreover, the evidence of record is negative for such factors.  As such, referral for extraschedular consideration is not warranted.  See id.  

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 20 percent for instability of the right knee, and in excess of 10 percent for arthritis of the right knee, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


II. Service Connection

The Veteran claims entitlement to service connection for a disability of the left leg, to include as secondary to his service-connected right knee and low back disabilities.   For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

For claims submitted on or after October 10, 2006, as is the case here, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

Here, the evidence of record does not establish a disability of the left leg during the pendency of this claim.  Specifically, a July 2011 VA treatment record shows that the Veteran reported an "ice sensation" with regard to the left lower extremity, but no diagnosis was rendered at this time.  The October 2011 VA neurological examination report reflects that no neurological abnormalities of the left lower extremity were found on examination, which included an EMG study, a sensory examination, a motor examination, and a reflex examination.  The examiner concluded that the left lower extremity was normal.  Indeed, the Veteran himself denied any left lower extremity symptoms at this time.  There are no other diagnoses of record with regard to the left leg during the pendency of this claim.  Rather, the evidence shows that the Veteran's neurological problems associated with his low back disability effect the right lower extremity but not the left lower extremity. 

The Veteran has not stated, and there is no evidence showing, that he has any other condition of the left leg, including with respect to the bone or muscle.  

Accordingly, the Board finds that pathology of the left leg has not been shown during the pendency of this claim.  While the Veteran is competent to report subjective symptoms such as pain or abnormal sensations, such symptoms do not in and of themselves constitute a disability for which service connection may be granted without a diagnosed or identifiable underlying malady or condition.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A chronic disability must be diagnosed to accompany his complaints.  The Board finds that the VA medical examination performed in October 2011 is highly probative in this regard, as it was conducted by a medical professional and based on objective testing.  Thus, the Board gives more weight to the October 2011 VA examination report than to the Veteran's lay statements. 

In the absence of competence evidence of a current disability of the left leg, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that an element of service connection is evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left leg disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a rating in excess of 20 percent prior to September 22, 2011, and in excess of 40 percent as of September 22, 2011, for degenerative disc and facet disease of the lumbar spine is denied. 

Entitlement to a rating in excess of 20 percent for instability of the right knee is denied. 

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee is denied. 

Entitlement to service connection for a disability of the left leg, to include as secondary to the service-connected low back and right knee disabilities, is denied. 




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


